DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14-21, 31, 32, 39, 40, 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al (WO 2016/100871).
In regard to claim 1, Sharma et al discloses:
Methods are provided for saccharifying a starch substrate, comprising contacting the starch substrate with a glucoamylase consisting or comprising of the amino acid sequence of Fusarium verticillioides glucoamylase (Fv-GA) and further contacting the starch substrate with at least one additional glucoamylase. Additional methods are provided for saccharifying and fermenting a starch substrate to produce an end product, a biochemical end product and a fermentable beverage using a combination of Fv-GA and at least one additional glucoamylase ([0007]).
[175] One aspect of the invention relates to the use of the GA or GA variant polypeptide according to the invention in the production of a fermented beverage, such as a beer. As such, aspects of the present disclosure include a method of providing/producing a fermented beverage comprising the step of contacting a mash and/or a wort with a GA or GA variant polypeptide as described herein. A further aspect relates to a method of providing a fermented beverage comprising the steps of: (a) preparing a mash, (b) filtering the mash to obtain a wort, and (c) fermenting the wort to obtain a fermented beverage, such as a beer, wherein a GA or GA variant polypeptide is added to: (i) the mash of step (a) and/or (ii) the wort of step (b) and/or (iii) the wort of step (c) ([0175]).

In regard to the increase in DP1 sugar, Sharma et al discloses:
EXAMPLE 4 I. Effect of Afu-GA and Fv-GA blend on DP1 (% glucose)
[201] Experiments were performed with Afu-GA, Fv-GA and a blend of Afu-GA + Fv-GA to determine the effect on % glucose produced under a typical saccharification condition. The experiments were carried out using 33.5% ds starch liquefact and the pH of the liquefact was adjusted to pH 4.4. The starch liquefact was placed in a water bath maintained at 60 °C and enzyme(s) were added. All the enzyme treatments had 0.32 SSUs of AkAA acid stable alpha amylase. The starch liquefact was maintained at 60 °C for 48 hrs and samples were drawn throughout the incubation to analyze the saccharide profile (shown in Figure 1 ).
[202] Figure 1 shows the % glucose at the end of 48 hr for Afu-GA (80 μg/g ds), Fv-GA (80 μg/g ds) and the Afu-GA + Fv-GA (40 μg/g ds + 40 μg/g ds) blend. The data in the graph shows that the blend of Afu-GA + Fv-GA is successful in achieving highest %glucose at 48 hr compared to when Afu-GA and Fv-GA are used alone at equal total glucoamylase protein dosage.
Hence, Sharma et al anticipates claim 1.

In regard to claims 2-7, Sharma et al discloses:
[108] GA enzyme protein (amino acid) and nucleotide sequences are described herein including:[109] Fusarium verticillioides GA (Fv-GA) Protein Sequence (SEQ ID NO: 1 )[110] Fusarium verticillioides GA (Fv-GA) DNA Nucleotide Sequence (SEQ ID NO: 2)[111] Aspergillus fumigatus GA (Afu-GA) Protein Sequence (SEQ ID NO: 3)[112] Aspergillus fumigatus GA (Afu-GA) Nucleotide Sequence (SEQ ID NO: 4)[113] Humicola grisea GA (Hg-GA) Protein Sequence (SEQ ID NO: 5)[114] Humicola grisea GA (Hg-GA) Nucleotide Sequence (SEQ ID NO: 6)[115] Aspergillus niger GA (An-GA) Protein Sequence (SEQ ID NO: 7)[116] Aspergillus niger GA (An-GA) Nucleotide Sequence (SEQ ID NO: 8)[117] Trichoderma reesei GA (Tr-GA) variant CS4 Mature Protein Sequence (SEQ ID NO: 9) [118] Trichoderma reesei GA (Tr-GA) Mature Protein Sequence (SEQ ID NO: 10)[119] Trichoderma reesei GA (Tr-GA) Parent Protein Sequence (SEQ ID NO: 1 1)[120] Trichoderma reesei GA (Tr-GA) Nucleotide Sequence (SEQ ID NO: 12)[121] Variant GA enzymes are also described herein. The variant GA enzymes have one or more mutations, as set forth herein, with respect to a parent GA enzyme, where the parent GA enzyme has at least 60% (i.e., 60% or greater) amino acid sequence identity to SEQ ID NO:4, including at least 61 %, 65%, 70%, 75%, 80%, 81 %, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91 %, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, up to and including 100% amino acid sequence identity to SEQ ID NO:4. Variant GA enzymes (i.e., having one or more mutations) may have at least 60% (i.e., 60% or greater) amino acid sequence identity to SEQ ID NO:4, including at least 61 %, 65%, 70%, 75%, 80%, 81 %, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91 %, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% sequence identity to SEQ ID NO:4. In certain embodiments, the parent GA is selected from: a Trichoderma strain (e.g., T. reesei, T. longibrachiatum, T. strictipilis, T. asperellum, T. konilangbra, T. citrinoviride, T. pseudokoningii and T. hazianum), an Aspergillus strain (e.g. A. aculeatus, A. niger, A. nidulans, A. kawachi, A. awamori, A. clavatus, A. terreus, A. fumigates, and A. orzyae ), a Talaromyces strain (e.g. T. emersonii, T. thermophilus, and T. duponti ), a Trametes strain (e.g., Trametes cingulata), a Hypocrea strain (e.g. H. gelatinosa , H. orientalis, H. vinosa, H. jecorina, H. schweinitzii, and H. citrina), a Fusarium strain (e.g., F. oxysporum, and F. roseum), a Humicola strain (e.g., H. grisea, H. insolens and H. lanuginose), a Saccharomycopsis strain (e.g., S. fibuligera), Scytalidium thermophilum, Podospora anderina, or their respective anamorph, teleomorph or holomorph counterpart forms.

In regard to claims 14-21, Sharma et al discloses combinations of FvGA and AfuGA, whereby SEQ:1 of Sharma et al corresponds to SEQ:1 of the application, and SEQ:3 of Sharma et al  corresponds to SEQ:2 of the application (see claims 1 + claims 2,3). A further enzymes, e.g. another GA, may be added. In that respect, it is noted that SEQ:10 and SEQ:11 of Sharma et al  correspond (>80%) to SEQ:3,4,5 of the application. Furthermore, SEQ:9 of Sharma et al   corresponds (>80%) to SEQ:4of the application. The enzymes of SEQ:9, 10, 11 are also contemplated for combined use in Sharma et al  (claims 1-4, 17)
In regard to claims 31, Sharma et al discloses:
The method of any one of 1-14, further comprising adding a hexokinase, a xylanase, a glucose isomerase, a xylose isomerase, a phosphatase, a phytase, a pullulanase, a β amylase, an a-amylase, a protease, a cellulase, a hemicellulase, a lipase, a cutinase, a trehalase, an isoamylase, a redox enzyme, an esterase, a transferase, a pectinase, a hydrolase, an alpha-glucosidase, an beta-glucosidase, or a combination thereof to the starch substrate (Claim 15).
In regard to claims 32, Sharma et al discloses addition of several glucoamylases ([0165]).
In regard to claim 39, Sharma et al discloses grist comprises malt ([0178] -[0184]).
In regard to claim 40, Sharma et al discloses “... corn grits, refined corn grits, brewer's milled yeast, rice, sorghum, refined corn starch, barley, barley starch, dehusked barley, wheat, wheat starch, torrified cereal, cereal flakes, rye, oats, corn (maize), potato, tapioca, cassava and syrups.” ([0180]).
In regard to claim 43, Sharma et al discloses beer ([0175]-[0177], [0184]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-13, 22-30, 33-38, 41-42, 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (WO 2016/100871).
Claims 8 -13 recite percentage of sequence identity between first and second glucoamylase. One of ordinary skill in the art would have been motivated to combine glucoamylase that are not too much alike, since such glucoamylases would not be expected to provide substantially different activities from each other and would therefore not provide added, complementary effect.
In regard to claims 22-30, one of ordinary skill in the art would have been motivated to optimize the contents and thus the ratio of 2 given complementary GA in a composition according to the desired sugar profile of the final product.
In regard to claims 33-34, one of ordinary skill in the art would have been motivated to employ any available glucoamylase that would lead to an increase in fermentable sugars.
In regard to claims 35-38, 41-42, 44-49, one of ordinary skill in the art would recognize that RDF and DP values are inherent result of the method as disclosed by Sharma et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791